Citation Nr: 9928253	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  93-23 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for psychiatric disability, 
including post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
January 1972.

This case was previously before the Board of Veterans' 
Appeals (Board) in December 1995, at which time it was 
remanded for further development.  Following that 
development, the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico, confirmed and continued 
the denial of entitlement to service connection for 
psychiatric disability, including PTSD.  Thereafter, the case 
was returned to the Board for further appellate action.

In December 1991, when the veteran's claim for compensation 
was received, he also claimed entitlement to a permanent and 
total disability rating for pension purposes.  The pension 
claim has not yet been adjudicated.  Therefore, it is 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
psychiatric disability, including PTSD, is not plausible.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
psychiatric disability, including PTSD, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection connotes many factors, but basically, it 
means that the facts, shown by evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with service in the Armed Forces, or, if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
For certain disabilities, such as psychoses, service 
connection may be presumed when that disability is shown to a 
degree of at least 10 percent within one year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

The threshold question is whether the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim, that is, one which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If a claim 
is not well grounded, VA has no duty to assist in the 
development of that claim.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Murphy, 1 Vet. App. at 81.

In order for a direct service connection claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and a nexus between the inservice injury or disease and the 
current disability (medical evidence).  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997), Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  

The evidence shows that during the veteran's service entrance 
examination in February 1971, he responded in the negative, 
when asked if he then had, or had ever had, frequent trouble 
sleeping; frequent or terrifying nightmares; depression or 
excessive worry; or nervous trouble of any sort.  Indeed, a 
psychiatric evaluation at that time was normal.  In March and 
April 1971, the veteran reported variously that his nerves 
were on edge and that he had insomnia.  During his service 
separation examination in June 1972, a psychiatric evaluation 
was again negative.

Psychiatric disability was not clinically identified until 
many years after service, when the veteran was treated or 
examined for various such disabilities, including major 
depression with psychotic symptoms, anxiety disorder, and a 
personality disorder.  There is no competent evidence, 
however, that major depression with psychotic symptoms or 
anxiety disorder are in any way related to service.  The only 
reports of such a relationship are offered by the veteran.  
While he is qualified to report symptoms that are capable of 
lay observation, he is not qualified to render opinions which 
require medical expertise.  LeShore v. Brown, 8 Vet. App. 
406, 408 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  It should also be noted that personality 
disorders are not considered diseases within the meaning of 
the regulations governing the award of compensation benefits.  
38 C.F.R. § 3.303(c) (1998).  It follows then that there is 
no plausible basis for service connection for any of those 
disorders.  

The primary thrust of the veteran's contentions is that his 
psychiatric problems are the result of his experiences in the 
Republic of Vietnam and that service connection is, 
therefore, warranted for PTSD.  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  If the claimed stressor is related to combat, and 
if the evidence establishes that the veteran engaged in 
combat with the enemy, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor, in the absence of clear and convincing 
evidence to the contrary.  64 Fed.Reg. 32807 - 32808 
(codified at 38 C.F.R. § 3.304(f) (1999)); See Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The veteran has reported he had service in Vietnam, and 
averred he experienced several stressors during service in 
Vietnam.  He states that on arrival in Vietnam in September 
1971, his ship, the USS Niagara Falls, was attacked and that 
he witnessed the death of one of his comrades Jose P. 
Santiago. He also states that that experience caused him to 
scream and yell to the point that he had to be subdued by one 
of his sergeants.  He notes that he required psychiatric 
treatment and that he was ultimately discharged from service 
due to psychiatric disability. 

The post-service medical records show that PTSD is among the 
veteran's various psychiatric diagnoses (See, e.g., medical 
reports from the Mental Health Office in the Fajardo area, 
dated in May 1993, and the report of hospitalization from 
March to April 1995 at First Pan American Hospital).  
However, there is no evidence that his alleged stressors 
actually occurred.  His contentions notwithstanding, there is 
no evidence that he served in combat.  He has not been shown 
to be the recipient of combat citations, nor do his service 
personnel records otherwise reflect he engaged in combat with 
the enemy.  Moreover, the deck logs and unit history from the 
ship on which he served, the USS Niagara Falls, do not show 
that the ship was ever attacked during the time of his 
assignment nor do they show that an individual by the name of 
Jose P. Santiago was killed (See report from the US Armed 
Services Center for the Research of Unit Records (CRUR), 
dated in May 1998).  Rather, the personnel records show that 
the veteran was assigned to the USS Niagara Falls on August 
31, 1971, and that he could have participated in only one 
replenishment operation in the South China Sea in early 
September 1971.  On September 12, 1971, he left on an 
unauthorized absence and was subsequently court-martialed.  
Thereafter, he was discharged from the service due to reasons 
completely unrelated to any claimed physical or mental 
disability.  

Absent objective evidence that any of the alleged stressors 
actually occurred, the Board is of the opinion that there is 
no plausible basis for service connection for PTSD.  In 
arriving at this decision, the Board has considered the 
veteran's contentions that the RO did not comply with the 
instructions in the Board's March 1995 remand.  He states 
that he was not examined by a Board of psychiatrists to 
determine the nature and extent of his mental disorder; 
however, the Board notes that the remand directed that he be 
examined by a board-certified psychiatrist, if available, not 
a board of psychiatrists.  He also maintains that the 
examination was too brief to adequately assess his mental 
condition.  However, he provides no competent evidence in 
support of those allegations, and it must be emphasized that 
he is not qualified to render such an opinion.  LeShore v. 
Brown, 8 Vet. App. at 408; Espiritu v. Derwinski, 2 Vet. 
App. at 494-95.  Indeed, the record shows that the examiner 
reviewed the veteran's claims folder and performed a mental 
status evaluation.  While no psychological tests were 
conducted, it should be noted that they had to be performed 
"if indicated."  There is no evidence on the examination 
report or otherwise that such tests were, in fact, necessary 
to a proper evaluation.  Accordingly, the Board is of the 
opinion that there is no basis to request an additional 
psychiatric evaluation.



ORDER

Entitlement to service connection for psychiatric disability, 
including PTSD, is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

